Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is similar to those of parent applications 15/957,188 and 13/918,650. The invention as claimed receives test configuration data and provides the test configuration data to a relevance service using a driver to interact with the program interface of the relevance service. The invention then receives the output of the relevance service. 
The Examiner notes similar to the Parent Applications as stated above, while there are references such as R et al. (US 20080282231 A1), Blackwell et al. (US 20050166094 A1), and Toennis et al. (US 20100191598 A1), which teaches individual elements of the claims invention such as implementing testing and testing requests, and determining relevance for promotions, there is insufficient motivation to combine these references. 
The Examiner notes the following references:
Khanna et al. (US 20080162202 A1), detecting inappropriate activity by analyzing user interactions including performing testing.
Smith et al. (US 20030041050 A1), which talks about marketing campaign management including scenario building and test marketing.
Shan et al. (US 20030033190 A1), which talks about conversion simulation including performing simulations on promotion attributes to determine shopper conversion.
While these additional references broadly discussed claimed elements such as performing testing and utilizing scenarios, these references do not teach or suggest the type of testing for promotional relevance as currently claimed nor do they address the utilization of driver layers. Furthermore, there is still insufficient motivation to combine the references without impermissible hindsight. As such, the Examiner has determined the claimed invention to be non-obvious.
The Examiner further notes similar to the Parent Applications, the claimed invention is determined to be patent eligible. The invention is directed towards a relevance software which, while directed to an abstract idea (targeted content as discussed in Affinity Labs), is similar to DDR in that the claimed invention is directed towards a technological solution for solving a network-centric problem. As discussed in paragraph 0043 of the originally filed specification, the configuration of the claimed invention enables scalability and flexibility of as relevance services updated and change. As such the Examiner has determined the claimed invention to be significantly more. 
The Examiner further notes claims 42-45 are determined to be patent eligible. The computer program product of claims 42-45 are defined in paragraph 0064 of the originally filed specification, wherein the computer program product comprise computer-readable program instructions stored on a non-transitory computer readable medium. As such, the computer program product excludes transitory signals as the specification defines the product to be stored on a non-transitory medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622